           Case 1:19-cv-03632-TJK Document 53 Filed 08/16/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DOC SOCIETY, INTERNATIONAL
 DOCUMENTARY ASSOCIATION,

                    Plaintiffs,

          v.                                          Civil Action No. 19-cv-3632 (TJK)

 ANTONY J. BLINKEN, in his official
 capacity as Secretary of State, and
 ALEJANDRO N. MAYORKAS, in his
 official capacity as Secretary of Homeland
 Security,

                    Defendants.


                                    JOINT STATUS REPORT

       In this case, Plaintiffs challenge a Government policy requiring most applicants for

immigrant and nonimmigrant visas to disclose their social media identifiers for twenty social

media platforms. On March 23, 2021, the Court stayed the case sua sponte, observing that the

Government was actively reviewing its current use of social media identifiers in screening and

vetting visa applicants. See Minute Order of March 23, 2021. On July 1, 2021, the Government

informed the Court that the challenged policies remained under review, and the parties jointly

moved that the stay remain in place for an additional 45 days. See Jt. Mot. to Extend Stay, ECF

No. 52. The Court granted the parties’ joint motion and ordered the parties to file a joint status

report by August 16, 2021. See Minute Order of July 2, 2021. Pursuant to that order:

       The Government hereby informs the Court that the challenged policies are still under

review. The Government cannot predict the outcome of this policy review, but it anticipates

completing the policy review within 60 days and will notify the Court when the review has been

completed.
          Case 1:19-cv-03632-TJK Document 53 Filed 08/16/21 Page 2 of 3



       In light of the foregoing, the parties agree that the current stay should remain in place for

no more than 60 days. The parties propose filing a further joint status report within 60 days.



Dated: August 16, 2021                                Respectfully submitted,

 /s/ Carrie DeCell                                    BRIAN M. BOYNTON
Carrie DeCell (D.C. Bar No. 1015491)                  Acting Assistant Attorney General
Jameel Jaffer (D.C. Bar No. MI0067)
Katie Fallow*                                         ANTHONY J. COPPOLINO
Anna Diakun*                                          Deputy Branch Director
Xiangnong Wang*
Knight First Amendment Institute                      /s/ Joseph DeMott
     at Columbia University                           JOSEPH DEMOTT (Virginia Bar No. 93981)
475 Riverside Drive, Suite 302–304                    Trial Attorney
New York, NY 10115                                    U.S. Department of Justice
carrie.decell@knightcolumbia.org                      Civil Division, Federal Programs Branch
(646) 745-8500                                        1100 L Street, N.W.
                                                      Washington, D.C. 20005
 /s/ Faiza Patel                                      Telephone: (202) 514-3367
Faiza Patel*                                          Facsimile: (202) 616-8460
Harsha Panduranga*                                    E-mail: Joseph.DeMott@usdoj.gov
Brennan Center for Justice
     at NYU School of Law
120 Broadway, Suite 1750
New York, NY 10271
patelf@brennan.law.nyu.edu
(646) 292-8310

 /s/ Rachel Levinson-Waldman
Rachel Levinson-Waldman*
Brennan Center for Justice
     at NYU School of Law
1140 Connecticut Avenue, NW
11th Floor, Suite 1150
Washington, D.C. 20036
levinsonr@brennan.law.nyu.edu
(202) 249-7190

/s/ Paul C. Curnin
Paul C. Curnin*
Sarah Eichenberger (D.C. Bar No. D00430)
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017


                                                  2
           Case 1:19-cv-03632-TJK Document 53 Filed 08/16/21 Page 3 of 3



pcurnin@stblaw.com
(212) 455-2000

*admitted pro hac vice

Counsel for the Plaintiffs




                                         3
